Order unanimously reversed, on the law, without costs, and petitions dismissed. Memorandum: The court erred in increasing the amount of child support agreed to by the parties in a separation agreement in the absence of any proof that the child’s needs were not being met (see, Matter of Brescia v Fitts, 56 NY2d 132, 139-141). The court also erred in modifying the custodial arrangement agreed to by the parties in their separation agreement in the absence of proof that the child’s best interests required such modification (see, Eschbach v Eschbach, 56 NY2d 167, 171-172; Matter of Blake v Blake, 106 AD2d 916). The provisions of the separation agreement relating to physical custody and child support are reinstated. (Appeals from order of Erie County Family Court, Honan, J.—modification of support; custody.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.